Citation Nr: 0904784	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service-connection for diabetes mellitus. 

2.  Entitlement to service-connection for lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 
1972. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which, in pertinent part, denied his claim for service 
connection for diabetes mellitus and lumbar spine condition.  

In January 2008 a hearing was held at the RO and the 
transcript is of record. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's diabetes mellitus is causally related to 
service.

2.  The preponderance of the evidence is against a finding 
that the Veteran's lumbar spine disability is causally 
related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
type II have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008). 

The criteria for service connection for lumbar spine 
disability have not been met. 38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination for his lumbar spine condition, obtained a 
medical opinion as to the etiology and severity of the lumbar 
spine condition, and afforded the Veteran the opportunity to 
give testimony before the Board.  A VA examination for 
diabetes mellitus was not provided because the Veteran did 
not serve in Viet Nam, there is no presumption of herbicide 
exposure,  the Veteran was not diagnosed with diabetes in 
service or for many years after service and, accordingly, an 
examination is not required in order to make a decision on 
the claim.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Diabetes Mellitus

Diabetes mellitus will be presumptively service connected if 
there was exposure to herbicides, i.e. Agent Orange, and the 
disease manifests to a degree of 10 percent or more at any 
time.  38 C.F.R. §3.309(e).  Exposure to herbicides will be 
presumed for persons who served in the Republic of Vietnam.  
38 C.F.R. §3.307(a)(6)(i).  The Veteran does not allege, nor 
does the record reflect, that he was in the Republic of 
Vietnam.  Accordingly, presumptive service connection for 
exposure to Agent Orange is not for application.  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
diabetes mellitus, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a).  The record does 
not reflect that the Veteran's diabetes mellitus developed to 
degree of 10 percent within one year from the date of 
termination, January 1972, and presumptive service connection 
on this basis is not for application. 38 C.F.R §3.309(a)  

Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran contends that he was exposed to Agent Orange when 
he was stationed in Okinawa; however, there is no evidence of 
record to support his claim of exposure.  Nor is there any 
evidence of the Veteran being diagnosed with diabetes 
mellitus during service, nor is there any evidence of any 
manifestations during service or upon discharge that could be 
construed to be related to diabetes.

VA Progress Notes indicate the Veteran has a current 
diagnosis of diabetes mellitus; however there is no medical 
opinion of record showing that the Veteran's current diabetes 
is related to his active service. 
The preponderance of the evidence is against a finding that 
diabetes mellitus is related to service; there is no doubt to 
be resolved; and service connection for diabetes mellitus is 
not warranted.

Lumbar Spine Condition

The Veteran contends that he injured his back in service in 
November 1970 when he was kicked in the groin while playing 
football.  The service treatment records support the 
Veteran's history of the incident.  However, the Veteran did 
not complain of a back injury at the time of the groin 
injury.  There is, in fact, no evidence that the Veteran 
complained of or was treated for any back-related condition 
during service.  

The records show that the Veteran was admitted to the 
hospital for three weeks for an enlarged testicle in November 
1970.  In January 1971 the Veteran complained of right side 
pain and stomach cramps.  In March 1971 the Veteran 
complained of right side pains ever since his November 1970 
injury.  None of these records provide diagnoses or other 
findings concerning a back condition. 

An August 2005 VA examination report contains the conclusion 
that the Veteran's current lumbosacral spine condition was 
not related to his service.  The examiner noted that there 
was no evidence of record of the Veteran complaining of or 
being treated for a back condition prior to February 2003 
when a Magnetic Resonance Image (MRI) revealed a herniated 
disc at L4-L5.  

Statements by the Veteran to the effect that his lumbar spine 
disability is the result of his in-service groin injury do 
not constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the Veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  


Absent any competent evidence supporting an in-service back 
injury or relating the Veteran's current back disability to 
service, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection for a lumbar spine disability is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 


ORDER

Entitlement to service-connection for diabetes mellitus is 
denied. 

Entitlement to service-connection for lumbar spine disability 
is denied. 







____________________________________________
RONALD W. SCHOLZ,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


